     Case 2:17-cv-04583 Document 14 Filed 05/06/20 Page 1 of 2 PageID #: 101



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


RAYMOND WHITLEY,

                             Petitioner,

v.                                                  CIVIL ACTION NO. 2:17-cv-04583

RUSSEL MASTON,

                             Respondent.



                                            ORDER

       Before the Court is Petitioner Raymond J. Whitley’s claim for relief under 42 U.S.C. §§

1983 and 1988, filed on a form intended for petitions for writ of habeas corpus under 28 U.S.C. §

2254. (ECF No. 1.) By Standing Order entered on January 4, 2016, and filed in this case on

December 21, 2017, this action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission of proposed findings and a recommendation for disposition (“PF&R”). (ECF No.

3.) This matter was subsequently transferred to Magistrate Judge Cheryl A. Eifert on December

19, 2019. (ECF No. 11.) On February 13, 2020, Magistrate Judge Eifert entered her PF&R,

recommending that the Court deny Petitioner’s request for relief and dismiss this action from the

docket of the Court. (ECF No. 13.)

       This Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and the Plaintiff’s right to appeal this

Court’s order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir.
    Case 2:17-cv-04583 Document 14 Filed 05/06/20 Page 2 of 2 PageID #: 102


1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, the Court need not

conduct a de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on March 2, 2020. (ECF No. 13.) To date,

Petitioner has failed to submit any objections in response to the PF&R, thus constituting a waiver

of de novo review and Petitioner’s right to appeal this Court’s order.

       Accordingly, the Court ADOPTS the PF&R, (ECF No. 13), and DISMISSES this action

WITH PREJUDICE from the docket of the Court.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         May 6, 2020
